Citation Nr: 1452295	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-31 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right knee condition.  He testified at his October 2014 Board hearing that he sustained injury to his knee while in combat, when an improvised explosive device (IED) exploded underneath the cab of his vehicle.  He described "feeling the shock waves" from the explosion and testified that he did not notice the right knee injury immediately after the explosion because his adrenaline level was high.  However, he did notice the right knee disability when he was ready for discharge.  He described his in-service symptoms as "like a shock pain in ... some of the tissues."  The Veteran testified that he did not receive a proper medical evaluation of his knee in service.  

Under 38 U.S.C.A. § 1154(b), in the case of a veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, even if there is no official record of such incurrence or aggravation; and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 3.304(d) (2014).  Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) has been defined as "credible evidence."  See, e.g., Collette v. Brown, 82 F.3d 389,393 (Fed. Cir. 1996).

In the case at hand, the DD Form 214 confirms that the Veteran's decorations and awards include the Combat Action Badge.  The service treatment records confirm that in June 2008 the Veteran's vehicle hit an IED.  Thus, the Veteran's account that he suffered a right knee injury with symptoms of knee pain from an IED that exploded underneath the cab of his vehicle is consistent with the circumstances, conditions or hardships of the Veteran's combat service.  In resolving all reasonable doubt in the Veteran's favor, the Veteran has produced satisfactory evidence that the alleged right knee injury with symptoms of knee pain was incurred during his combat service.  Therefore, the Board finds that the Veteran's lay statement regarding a right knee injury and symptoms of knee pain is credible and sufficient to establish the occurrence of this claimed in-service injury.  Accordingly, the Board accepts that the Veteran did incur the right knee injury with symptoms of knee pain in service as described above.

The Veteran filed his service connection claim in October 2008, two months prior to his separation from service.  He underwent a VA examination in December 2008.  The resulting examination report indicated no current diagnosis of a right knee condition.  Subsequent evidence, however, suggests the presence of a current right knee disability.  For example, a September 2011 VA medical record notes possible chondromalacia patella of both knees, left greater than right, and suggests that the Veteran start physical therapy.  Furthermore, an undated letter from a Captain who was stationed at Fort Riley Kansas at the same time as the Veteran (but who did not treat the Veteran himself) notes that the Veteran "had chronic pain in both of his knees symptomatic of Retropatellar Pain Syndrome."  

Based on the above, the Board finds it appropriate to remand this case so that the Veteran may undergo a thorough knee examination to identify any presently existing diagnosis of a right knee condition and to determine whether any such diagnosis is at least as likely as not related to his military service.

While this case is on remand, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, and associate these records with the claims folder.

2.  Following completion of the above, schedule for the Veteran for a VA orthopedic examination by a qualified medical professional in order to determine the existence and etiology of any current right knee condition.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies, including x-ray studies, deemed necessary by the examiner should be conducted, and all findings should be reported in detail.

Based on a review of the records contained in the claims file and examination results, the examiner is asked to address the following questions:

a.  Does the Veteran suffer from a right knee disorder, to include chondromalacia patella and retropatellar pain syndrome?  If the answer is "Yes", what is the diagnosis?

b.  If the answer to (a) is "Yes," is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disorder, to include chondromalacia patella and retropatellar pain syndrome, that the Veteran now has, can be attributed to the in-service right knee injury with symptoms of pain that the Veteran sustained from an IED which exploded underneath the cab of his vehicle in combat?  (Note:  The Veteran's account of having sustained a right knee injury with symptoms of knee pain from an IED, which exploded underneath the cab of his vehicle in combat, is conceded).

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



